Jackson, Justice.
A fund was in the hands of. receivers appointed by the ■court of chancery under a decree made by Judge Pottle ■on the law and facts of the case. The fund was raised *192from the sale of a plantation in South Carolina, belonging to the estate of Isaac T. Heard; the money was claimed by Mary E. Heard and children, under a marriage settlement between Mary E. and Isaac T., her husband, and by creditors of Isaac T. Heard & Co.; and, among these-creditors is the National Bank of Augusta. A distribution of the fund was made by Judge Snead acceptable to every body interested, except that the National Bank of Augusta claimed interest on its part of the fund, under the-decree of Judge Pottle, and Judge Snead held that it was-not entitled to interest, and it excepted, so that the sole question is whether, under the decree, the bank has the legal right to interest ?
In respect to interest a decree has the same force that a judgment does when it contests with other liens or-claims for money, Code, §§4217, 4215 ; but this refers to* a decree in personam, binding upon all the property of' the debtor, and rendered against the defendant thereto,, without reference to specific property to be sold thereunder, and the fund to be divided according to the-same decree. The very same decree which gives the: bank part of this fund, raised from, this chancery sale and. held by the receivers, also gives other parts thereof to-other parties. If the claim of one party under the decree - is entitled to interest, so is the claim of every other party-thereto; and if all have interest, it is evident that there will not be money enough to pay all, principal and interest. The decree not only provided that the land be sold,, but it directed how the proceeds should be applied. It says that so much money shall be paid to each in gross-interest on no claim is mentioned. Therefore it would, seem that none was intended. If, before the sale, the-plantation was rented, and there be such a fund also in-, the receivers’ hands, that, of course, after paying expenses,, will be divided in proportion to the part which each party gets in the division of the fund raised from the sale of the plantation, unless it has gone to taxes, or other ex*193penses necessarily applied to the plantation; but that is no part of this fund. This is the proceeds of sale, and is disposed of by the decree. Whether the decree be right or wrong is not the question here: The question is simply, how does it direct that the proceeds of the sale be divided ? And we are clear that it divides that fund without interest. There is, therefore, made to appear to us from this record no error in the judgment of Judge Snead denying to the plaintiff in error interest on its part of the fund already distributed by the former decree in the contemplation of the law.
Judgment affirmed.